Citation Nr: 1025992	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  00-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J Fussell, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army 
National Guard of Puerto Rico from May to August 1970.  This 
appeal arises before the Board of Veterans' Appeals (Board) from 
a May 1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which denied 
reopening of a claim for service connection for a low back 
disorder.  

The Veteran and his representative appeared at a hearing at the 
RO in May 2001. 
An October 2001 decision of the Board granted reopening of the 
claim for service connection for a low back disorder and remanded 
that claim for additional evidentiary and procedural development.  
The case has now been returned for appellate consideration.  

When the case was remanded in October 2001, claims for service 
connection for a cervical spine disorder, loss of a finger of the 
left hand, hypertension, and a hernia were referred to the RO for 
consideration.  A May 2009 rating decision denied service 
connection for a cervical spine disorder and for a psychiatric 
disorder.  The claims of service connection for loss of a finger 
of the left hand, hypertension, and a hernia have still not been 
adjudicated.  Accordingly, these claims are again referred to the 
RO for initial consideration.  


FINDINGS OF FACT

Chronic low back disability first manifested during ACDUTRA.  


CONCLUSION OF LAW

A chronic low back disability was incurred during ACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Because of the favorable outcome of this decision, no discussion 
of VCAA compliance is required. 

Background

No back condition was found on examination at entrance into 
service.  

A June 1970 clinical record noted that the Veteran had had 
painful scoliosis since his youth.  In June 1970 the Veteran was 
given a Physical Profile limiting his duties due to roto-
scoliosis, a curvature of the spine.  Another Physical Profile 
later that month noted that he had symptomatic scoliosis and he 
was suspended from all duties and training pending a Medical 
Board. 

A July 1970 report of Medical Board Proceedings noted that the 
Veteran was not medically fit for further military service due to 
scoliosis which had existed prior to service and was not 
aggravated by service, and that he had received the maximum 
benefit of hospitalization.  It was noted that he had a curvature 
of the spine and was returned to duty for separation by reason of 
erroneous enlistment.  A record of hospitalization noted that he 
was in the National Guard and was undergoing basic training at 
Ft. Polk.  His past medical history was noncontributory. He had 
had a painful back since his youth which was aggravated by 
effort.  On physical examination had lumbar scoliosis with 
limited range of motion and canting of the lumbar spine. He had 
moderate to marked paraspinal muscle spasm but motor-sensory 
reflexes were within normal limits.  X-rays revealed lumbar 
scoliosis.  The report of the X-ray noted that there was a 
significant lumbar roto-scoliosis with convexity to the left 
measuring 18 degrees from L1 to L4; the pelvis and L5 were tilted 
to the left; and there was an incidental laminar cleft defect of 
S1.  

On VA examination in November 1970 it was noted that the Veteran 
had been discharged because of spinal scoliosis. He complained of 
low back pain upon prolonged standing.  On examination he had 
moderate scoliosis with lumbar flexion to 90 degrees and no 
muscle spasm.  The diagnosis was dorsolumbar scoliosis.  

Private medical evidence from 1996 to 1998 documents that 
following a work-related low back injury the Veteran had 
degenerative changes and degenerative disc disease of the lumbar 
spine, as well as spinal stenosis.  

A February 1997 report from Dr. Ramirez reflects that the Veteran 
was in good health until 1970 when he developed low back pain 
while in the Army.  X-rays at that time showed narrowing of disc 
spaces.  He now had low back pain with radiation of pain into the 
left leg.  The date of onset of the radicular symptom was October 
1996.  

A March 1998 report from Dr. Vincenty shows that the Veteran's 
diagnoses were herniation at L5-S1, L5 neuropathy, and lumbar 
muscle spasm.  The onset of the diagnoses was probably following 
the Veteran's work-related accident in 1996, when he fell 
backwards while carrying a stretcher.  

A March 1999 VA examination noted that the Veteran had sustained 
an intervening work- related back injury in 1996.  An MRI had 
found a herniated disc and an electromyogram had confirmed the 
presence of radiculopathy.  

At the May 2001 RO hearing the Veteran testified that no low back 
defect was found when he was examined for service entrance.  Page 
3 of that transcript.  He had injured his low back during his 
ACDUTRA while engaging in hand-to-hand combat training.  He was 
hospitalized during service for this injury and resulted in his 
being discharged from military service.  Page 4.  Following the 
injury he received treatment at a VA facility in Puerto Rico.  
Page 5.  However, he was unable to continue receiving VA 
treatment but had received VA treatment at a Vocational 
Rehabilitation clinic until 1978.  He had reinjured his back 
while working as an assistant technician for medical emergencies, 
following which he had even greater back pain.  Since the re-
injury he had been unable to work and received Social Security 
Administration disability benefits.  Page 6.  At the hearing he 
submitted two statements from service comrades.  Page 9. 

The two supporting statements from service comrades are 
identically worded and state that the Veteran was in an accident 
during combat training and injured his back, following which he 
was hospitalized and then given light duty

On VA examination in June 2002 the pertinent diagnoses were 
bilateral S1 and right L4 radiculopathy; Grade I intervertebral 
disc degeneration at all lumbar levels; central-posterior disc 
protrusion at L4-5 and L5-S1 with significant canal stenosis at 
L4-5 felt to be causing bilateral nerve root compression and left 
nerve root compression at L5-S1; and left convex lumbar 
scoliosis.  

In a December 2004 report of a neurological evaluation Dr. 
Gonzalez-Diaz reported that the Veteran's symptoms started after 
an injury during service in 1970.  Following the injury he 
started experiencing low back pain that radiated down his left 
leg.  After many years, the pain improved. 

On VA examination in May 2005 the diagnoses were bilateral L5-S1 
and left L4-5 lumbar radiculopathy; and L4-5 and L5-S1 herniated 
nucleus pulposus causing bilateral nerve root compression with 
left  L5-S1 neural foramina narrowing and left  convex lumbar 
levo-scoliosis.  It was noted that the Veteran reported having 
been first diagnosed with discogenic disease after his 1996 work-
related injury.  Based on a review of service treatment records 
it was concluded that the Veteran had a pre-existing low back 
condition which was not permanently aggravated by his short 
period of service. It was felt that the current low back 
disability was not caused by or the result of service in 1970. He 
had a pre-existing low back condition, lumbosacral scoliosis 
which made him prone to suffer discogenic disease, muscle spasm, 
and osteoarthritis.  When he entered service, he was diagnosed 
with scoliosis and his low back condition was not permanently 
aggravated by service. There was a period of several years after 
service with no low back treatment.  Prior to his postservice 
injury in 1996 there was no evidence of a herniated disc.  In 
sum, it was felt that the Veteran's current low back disorder was 
not caused by or the result of or aggravated by his military 
service in 1970. The current low back disability was more likely 
than not related to his low back job-related injury.  

A February 2008 Progress Note from Dr. Villamil reflects that the 
Veteran reported having had low back pain and left leg pain for 
over 30 years, starting with an inservice injury, but the 
symptoms had worsened since a lifting injury 1996, which 
aggravated the problem.  

A report from Dr. Noel, received in February 2008, reflects a 
diagnosis of chronic low back pain, secondary to trauma. 

A VA spinal examination was conducted in May 2008.  The opinion 
of the examiner was that the Veteran's currently diagnosed lumbar 
spondylosis with disc space narrowing was less likely related to 
any incident of back pain during service because idiopathic 
scoliosis was correctly identified prior to service but he had 
not had low back pain until the incident during service and there 
was no evidence of medical care during that time. The more close 
evaluation used to determine any disability was the November 1970 
VA examination at which time no residual problem was identified. 
It was the examiner's opinion that although idiopathic scoliosis 
could predispose one to disc herniation and disc space narrowing, 
the Veteran's condition was totally silent until the accident in 
1996.  It was more likely that his low back condition, i.e., a 
disc problem, was related to the 1996 accident.  

Principles of Service Connection

38 C.F.R. § 3.1(d) provides that a veteran is "a person who 
served in the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable."  

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in line of duty. 
38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

A showing of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  A 
showing of continuity of symptoms is not required when disease 
identity is established but is required when inservice chronicity 
is not adequately supported or when an inservice diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Continuity of treatment is not required for a grant of service 
connection; rather, under 38 C.F.R. § 3.303(b) only continuity of 
symptomatology is required.  Generally see Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  

A congenital or developmental defect and is not a disease or 
injury within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 3.303(c) (2009).

Certain conditions, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

There are varying medical opinions on file as to the onset and 
etiology of the Veteran's current low back disability.  

Initially, the Board notes that the 2004 opinion of Dr. Gonzalez-
Diaz that the Veteran's symptoms started after his inservice 1970 
injury ignores that there is no confirmation of disc pathology 
until the Veteran's postservice 1996 work-related injury.  On the 
other hand, the 1998 opinion of Dr. Vincenty that the onset of 
the Veteran's disc pathology was probably following the 
postservice work-related injury ignores the Veteran's complaint 
of low back pain on prolonged standing on VA examination in 
November 1970, only four months after termination of his ACDUTRA.  

The 2005 VA examiner's opinion that the Veteran's pre-existing 
scoliosis was not permanently aggravated during service appears 
to rely primarily upon the observation that the Veteran had not 
had postservice treatment for low back symptoms.  However, this 
ignores the Veteran's testimony that he had sought and received 
VA treatment in the years following his 1970 ACDUTRA, although VA 
could not locate and obtain those records (as requested in the 
1991 Board remand).  Moreover, continuity of treatment is not 
required for a grant of service connection; rather, only 
continuity of symptomatology is required.  As to this, the 2005 
VA examiner's opinion did not address the significance of the 
Veteran's November 1970 complained of low back pain after 
prolonged standing.  This detracts from the probative weight to 
be given the 2005 VA examiner's opinion. 

Similarly, the opinion of the 2008 VA examiner's was also based 
on erroneous information.  First, it was reported that the 
Veteran had not had back pain prior to his military service due 
to pre-existing scoliosis.  However, the service treatment 
records otherwise shows he had had pre-service low back pain upon 
exertion.  The2008 VA examiner also reported that the 1970 VA 
examination found not residual problems.  However, as noted, at 
the 1970 VA examination the Veteran reported having low back pain 
on prolonged standing and the diagnosis was dorsolumbar 
scoliosis.  Also, the 2008 VA examiner stated that the Veteran's 
low back condition had remained totally silent prior to the 1996 
postservice work-related injury.  As indicated, the 1970 VA 
examination shows that this is incorrect, in addition to the 
Veteran's testimony of postservice VA treatment.  

The medical opinion on file which most closely confirms to the 
Veteran's medical history, as shown by the medical and lay 
evidence, is the February 2008 opinion of Dr. Villamil that the 
Veteran's low back pain began during his military service but his 
symptoms worsened after his 1996 postservice work-related injury. 

Accordingly, greater probative weight must be given to the 
opinion of Dr. Villamil and, with the favorable resolution of 
doubt in favor of the Veteran, service connection for a low back 
disorder is warranted. 




ORDER

Service connection for a low back disorder is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


